Col. T.L. Goodwin Director, Arkansas State Police #3 Natural Resources Drive P.O. Box 5901 Little Rock, Arkansas 72205
Dear Col. Goodwin:
This letter is written in response to your request for an official opinion concerning Act 1007 of 1985.  You requested an interpretation of what constitutes misuse of a dealers tags as defined in this Act and specifically whether a vehicle with dealers tags driven outside the county is a misuse of dealers as defined in this Act.
Act 1006 of 1985 (Compiled at Ark. Stat. Ann. 75-201 (1985 Cumm. Supp.)) states inter alia:
  The use of a dealer tag on the vehicle driven by the owner or owners of the dealership or any person related to such owner or owners within the second degree of consanguinity as a personal vehicle is specifically prohibited as is the use of a dealer tag on a vehicle used by any employee as a personal vehicle. "Personal vehicle as used in this Act shall mean a vehicle driven to and from work, on local, personal or business trips, or on personal or business trips out of the county of the dealership, except that the use of a dealer tag on a motor vehicle driven by the owner, manager, sales manager or salesman (employed on a salary or commission basis) for such purposes shall not be considered a violation of this Act.
The section just quoted, prohibits an owner of a dealership or any person related to the owner within the second degree of consanguinity or an employee of the dealership from using a dealer tag on a personal vehicle. "Personal vehicle" is a vehicle driven to and from work, on local, personal or business trips, or personal or business trips outside the county, but this definition does not apply to a dealer tag on a vehicle driven by the owner, the manager, sales manager, or salesman when used for such purposes. This section is somewhat confusing but the apparent intent is that owners family members or employees are not work related.  It is my opinion that an owner, a manager, a sales manager, or salesman may display a dealers tag on a vehicle that he uses which is work related to drive to and from work and on personal or business trips whether inside or outside the county.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randel K. Miller.
Sincerely,
Steve Clark Attorney General
SC/RKM/ljm